Citation Nr: 0804521	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine 
degenerative disc disease, claimed as secondary to a service 
connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who had periods of active duty for 
training, including from June 2, 1990, to June 16, 1990.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2007, the Board referred the matter of 
secondary service connection for cervical spine degenerative 
disc disease to the Veterans Health Administration (VHA) for 
an advisory medical opinion.

The issue of entitlement to an increased rating for service 
connected herniated nucleus pulposus, L4-L5, with 
degenerative changes, was the subject of a January 2000 
rating decision from which the veteran perfected an appeal.  
In his substantive appeal received in September 2000, the 
veteran indicated that he believed he was entitled to a 40 
percent rating for that disability.  Subsequently, in a 
February 2005 rating decision, the RO granted a 40 percent 
rating, effective from November 2003.  The veteran was 
informed by May 2005 letter that his appeal in this matter 
would be assumed to have been satisfied unless he submitted a 
notice of disagreement with the new rating by February 2006.  
As no such notice of disagreement was received (and as the RO 
granted the specific benefit sought by the veteran), the only 
issue before the Board is that stated on the preceding page.


FINDING OF FACT

It is not shown that the veteran's cervical spine pathology, 
including degenerative disc disease, was caused or aggravated 
by his service connected low back disability.


CONCLUSION OF LAW

Secondary service connection is not warranted for the 
veteran's cervical spine degenerative disc disease.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.310 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A letter from the RO 
in September 2003 explained what the evidence needed to show 
to substantiate the claim of secondary service connection.  
It also explained that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  The March 
2004 rating decision, a November 2004 statement of the case 
(SOC) and subsequent supplemental SOCs provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  The April 2006 supplemental 
SOC provided notice regarding rating criteria and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)) (however such notice would only be relevant 
if service connection were being granted).  While complete 
VCAA notice was not provided prior to the rating on appeal, 
the appellant had ample opportunity to respond to the notice 
letter and the SOC and SSOCs and to supplement the record 
after notice was given.  The claim was thereafter 
readjudicated.  See April 2006 supplemental SOC.  The veteran 
is not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with relevant 
private and VA medical evidence.  He has not identified any 
additional evidence pertinent to the claim.  He was provided 
VA examinations.  In June 2007, the Board sought a VHA 
medical advisory opinion from an orthopedic surgeon.  In a 
September 2007 letter, the Board notified the appellant of 
the opinion and provided him with a copy.  He was notified 
that he had 60 days to submit any additional evidence or 
argument in support of his claim.  In November 2007, an 
informal hearing presentation by the veteran's representative 
was received.  VA's duty to assist the veteran is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The veteran contends that he has a cervical spine disability 
that was caused by or made worse by his service connected 
herniated nucleus pulposus, L4-L5, with degenerative changes.  

The record shows that in November 1989, the veteran was 
injured in an industrial accident.  He picked up a stack of 
sheet metal and felt an immediate pain in the mid- to-low 
back between the shoulders and the neck.  The diagnosis was 
cervical sprain/strain, lumbar sprain/strain, and multi-
thoracic vertebrae subluxation.  In May 1990, the appellant 
was thoroughly examined for medical insurance purposes by 
Bernie L. M., M.D., who noted a reported history of an injury 
sustained as a result of a single specific heavy lift, with 
the onset of the present complaints shortly afterwards.  
These consisted of continuous neck and upper back pain and 
continuous lower back pain.  He had had non-specific 
intermittent right arm numbness, but no true upper or lower 
extremity radiculopathic pain.  Dr. M. stated that as a 
result of these continued difficulties and poor response to 
conservative care to date, the appellant had been unable to 
return to his previous employment.  Physical examination 
demonstrated a full active range of motion of the cervical 
spine and both upper extremities.  A CT scan was performed, 
demonstrating a posterolateral disc herniation on the right 
at the cervical 6-7 level with some impression on the 
adjacent neurological element. 

Records of the Texas National Guard reveal that while the 
appellant was on active duty for training at Fort Hood from 
June 2, 1990, to June 16, 1990, he lifted a mortar base 
plate, injuring his back and worsening an already existent 
condition.  Specifically, on June 3, 1990, the appellant 
complained of back pain, reporting that he had been injured 
in lifting a mortar standard.  Other than referral to a unit 
medical aid station, no treatment was then given.  The 
appellant was referred to a physician "for further evaluation 
of a pre- existing injury of the lumbar and thoracic spine 
regions," who determined that the injury had not occurred in 
line of duty and that it was not necessary for the appellant 
to be sent to a hospital or sick call, or confined to 
quarters.  The impression was remote back injury -- 
myoligamentous strain with disc bulge at the thoracic spine 
with continued muscle soreness and limitations.  It was 
recommended that he not lift over 30 pounds, perform no 
repetitive lifting over 20 pounds, and do no heavy pulling or 
pushing. 

In August 1990 the appellant underwent cervical CT scan at 
the Southwest Dallas Hospital. A 2 mm. disc bulge at C6-7, 
asymmetrical toward the right with mild deformity of the 
anterior thecal sac, was noted and was considered to be of 
questionable clinical significance. 

A June 1998 Board decision determined that the veteran's 
lumbosacral spine disability was aggravated during the June 
1990 period of ACDUTRA, and granted service connection for 
the lumbosacral spine disability.  The veteran's claim for 
service connection for a cervical spine disability on the 
basis of aggravation during the June 1990 period of ACDUTRA 
was denied in a July 1992 rating decision.  He has not 
reopened that claim; rather, his current claim is based on a 
secondary service connection theory of entitlement, i.e., 
that the cervical spine disability was caused by or 
aggravated by his service connected low back disability.
A September 2004 statement from Dr. David K. F., M.D., notes 
that the veteran served with the National Guard "in 1991 
during the first Gulf War" and states that "it is likely 
that his neck problem started at the same time as his lower 
back condition, while he was serving with the National 
Guard." 

A VA examination of the veteran in February 2004 diagnosed 
spondylosis and osteoarthritis of the cervical spine.  The 
examiner stated that the veteran "had neck injury in 1989 
along with the back injury and ... hence his neck condition 
started as early as 1989 injury."

Another VA examination was conducted in December 2004.  
Cervical spine degenerative joint disease with moderately 
severe central stenosis at the C6-7 level, mild central 
stenosis at the C5-6 level, and a small central disc 
herniation at the C4-5 level which impinges on the spinal 
cord were diagnosed.  The examiner provided the following 
ambiguous statement:

Since the record showed C-L myelogram at 
Southwest Dallas Hospital in 8/7/90, 2 
months after the release.  The degenerative 
disease of the spine is unlikely acutely 
onset, however the symptoms can be onset 
acutely.  It is more likely not that the 
cervical condition is service connected.

Because the existing medical record did not provide a clear 
picture of the relationship, if any, between the veteran's 
service connected low back disability and his cervical spine 
disability, and because none of the opinions of record had 
addressed whether the service connected low back disability 
aggravated the cervical spine disability, the Board sought a 
VHA medical advisory opinion in these matters from an 
orthopedic surgeon.  

In an opinion dated in July 2007, that physician, after 
review of the record, stated that there was no evidence that 
anything other than mild age-related changes have been 
developing in the veteran's cervical spine; that there is no 
support for even suggesting that the problems in the lower 
back effected a consequential change in the neck region; that 
the apparent ulnar nerve problem in the veteran's right arm 
was spontaneous in origin and not causally related to the 
neck/spine complaints of record; and that it is at least as 
likely as not that the service connected herniated nucleus 
pulposus with degenerative changes does not aggravate the 
cervical spine disability.

III.  Legal Criteria and Analysis

As noted above, the theory of entitlement proposed in this 
claim is one of secondary service connection, i.e., that the 
cervical spine pathology is related to the veteran's service 
connected low back condition.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Active military, naval and air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, consideration under 38 C.F.R. §§ 3.307, 
3.309, including presumption of aggravation of a chronic 
preexisting disease (See 67 Fed. Reg. 67792-67793 (November 
7, 2002), is not for application.

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected. 38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Three threshold requirements must be met in order to 
establish secondary service connection.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as degenerative joint 
disease and degenerative disc disease of the cervical spine 
has been diagnosed.  The further two requirements that must 
be satisfied are: (1) Evidence of a service-connected 
disability and (2) competent evidence of a nexus between the 
service- connected disability and the disability for which 
secondary service connection is claimed.

As the veteran has established service-connection for 
herniated nucleus pulposus of the lumbosacral spine (as well 
as gastric ulcer), what remains to be shown is that the 
cervical spine pathology was caused or aggravated by his 
service connected low back disability.  

The September 2004 opinion from Dr. F. misstates the 
veteran's period of service, and the statement that "it is 
likely that his neck problem started at the same time as the 
lower back problem, while he was serving with the National 
Guard" is factually incorrect in several respects.  In fact, 
the record shows that the veteran sustained back and neck 
injuries in November 1989, which was prior to his relevant 
period of ACDUTRA in June 1990.  Service connection for the 
low back disability was granted based on aggravation during 
that period of ACDUTRA; as was noted above, service 
connection for cervical spine pathology based on aggravation 
during ACDUTRA was previously denied, and such claim has not 
been reopened.  Consequently, Dr. F.'s statement is not 
probative evidence as to the instant claim, i.e., in the 
matter of a nexus between the veteran's low back and cervical 
spine disabilities.  Similarly, the December 2004 VA 
examiner's statement is too ambiguous to be probative on the 
issue.  

The most comprehensive competent (medical) evidence of record 
directly addressing this matter, the July 2007 VHA 
physician's statement, which was based on thorough review of 
the record, indicates that that record does not provide 
support for even suggesting that the problems in the lower 
back effected a consequential change in the neck region, and 
that it is at least as likely as not that the service 
connected low back disability does not aggravate the cervical 
spine disability.  The record contains no specific opinion 
contrary to the July 2007 VHA physician's opinion.

The statements and contentions of the veteran alleging his 
cervical spine disability is related to his service-connected 
low back condition are not competent evidence.  As a 
layperson, he is not competent to opine in matters requiring 
specialized medical knowledge (here, medical nexus).  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because the July 2007 VHA physician's opinion is the most 
persuasive and probative evidence regarding a nexus between 
the veteran's cervical spine disability and his service-
connected low back condition, the preponderance of the 
evidence is against a finding that the veteran's cervical 
spine disability was caused or aggravated by his service 
connected low back condition.  A threshold requirement for 
establishing secondary service connection is not met, and the 
claim must be denied.


ORDER

Secondary service connection for cervical spine degenerative 
disc disease is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


